Dismissed and
Memorandum Opinion filed November 19, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00921-CR
____________
 
TERRANCE LYN TONY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1231651
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant pled guilty to the offense of possession of a
controlled substance and was sentenced on September 9, 2009, to confinement in
the Texas Department of Criminal Justice, Institutional Division.  No timely
motion for new trial was filed.  Appellant’s notice of appeal was not filed
until October 27, 2009.
            A defendant’s notice of appeal must be filed within thirty days
after sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1). 
A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices Anderson,
Frost, and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).